Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Freda G. Bolling appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to Defendant in this employment discrimination action. We have reviewed the record and find no re*314versible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Bolling v. Virginia Dep’t of Health, No. 3:12-cv-00593-REP-DJN (E.D.Va. Oct. 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.